NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

CHARLES E. YEAGER, AKA Chuck,                    No. 11-17910

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02055-JAM-
                                                 EFB
  v.

AVIAT AIRCRAFT, INC.; STUART                     MEMORANDUM*
HORN,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Retired General Charles E. Yeager appeals pro se from the district court’s

summary judgment in his diversity action alleging that defendants violated his

common law right to privacy and other state and federal laws by using his image


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and a statement concerning him on Aviat Aircraft, Inc.’s website. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Hernandez v. Spacelabs

Med. Inc., 343 F.3d 1107, 1112 (9th Cir. 2003), and we affirm.

      The district court properly granted summary judgment because Yeager’s

claims, which arose in 2001 and 2003, were time-barred. See Cal. Bus. & Prof.

Code § 17208 (four-year statute of limitations for unfair business practices claim);

Cal. Civ. Proc. Code § 338(a), (d) (three-year state of limitations for actions upon a

liability created by statute or for relief based on fraud or mistake); Yeager v.

Bowlin, 693 F.3d 1076, 1081 (9th Cir. 2012) (two-year statute of limitations for

common law right to privacy and statutory right to publicity under Cal. Civ. Code

§ 3344 claims); Polar Bear Prods., Inc. v. Timex Corp., 384 F.3d 700, 720 n.17

(9th Cir. 2004) (statute of limitations for Lanham Act false endorsement claims

brought under 15 U.S.C. § 1225(a) is borrowed from the most analogous state

law). Because Yeager’s claims are time-barred, we do not consider his arguments

concerning the merits of his claims.

      Contrary to Yeager’s contention, the image and statement at issue were not

republished on Aviat’s website. See Yeager, 693 F.3d at 1082 (“[U]nder California

law, a statement on a website is not republished unless the statement itself is

substantively altered or added to, or the website is directed to a new audience.”).


                                           2                                       11-17910
      We do not consider arguments and allegations raised for the first time on

appeal or in the reply brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009) (per curiam).

      AFFIRMED.




                                          3                                   11-17910